Name: Commission Regulation (EEC) No 1304/86 of 30 April 1986 altering the negative monetary compensatory amounts by suspending part of them for pigmeat and eggs and poultry products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 86 Official Journal of the European Communities No L 1 14/85 COMMISSION REGULATION (EEC) No 1304/86 of 30 April 1986 altering the negative monetary compensatory amounts by suspending part of them for pigmeat and eggs and poultry products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the realignment may be determined as a flat rate by comparing the actual monetary gaps recorded on the eve of the realignment of currencies and those used at the time of the Council Decision ; whereas the result should be determined in the form of an ad hoc abatement to be observed during the period of application of the above ­ mentioned suspension ; Whereas the suspension should be implemented with immediate effect ; whereas, for this purpose, Regulation (EEC) No 1057/86 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant man ­ agement committees, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as amended by Regulation (EEC) No 1013/86 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 505/86 0, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1245/86 of 28 April 1986 suspending the application of part of the monetary compensatory amounts applicable in the pigmeat and eggs and poultry sectors (*), and in particular Article 1 thereof, Article 1 For the period until 1 June 1986, the monetary gaps used to calculate the monetary compensatory amounts appli ­ cable in the pigmeat and eggs and poultrymeat sectors shall be reduced by : 6,3 points for France, 1,5 points for Ireland, 6.0 points for United Kingdom, 5.1 points for Greece, 2,7 points for Italy, 1.2 points for Spain . Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary , compensatory amounts (*), as last amended by Regulation (EEC) No 1002/86 Q, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed from 9 April 1986 by Commission Regulation (EEC) No 1057/86 (8), as last amended by Regulation (EEC) No 1215/86 (9) ; Article 2 1 . Parts 2 and 4 of Annex I to Regulation (EEC) No 1057/86 are replaced by Parts 2 and 4 of Annex I to' this Regulation . 2. Annex II to Regulation (EEC) No 1057/86 is replaced by Annex II to this Regulation . Whereas Regulation (EEC) No 1245/86 provides for the suspension until 1 June 1986, as regards the negative MCAs for products in the pigmeat and eggs and poultry sectors, of the application of that part of the MCAs intro ­ duced following the realignment of currencies on 6 April 1986 ; whereas the part of the MCAs introduced following (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 94, 9 . 4. 1986, p. 18 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1986. (3) OJ No L 164, 24. 6 . 1985, p . 11 . ( «) OJ No L 51 , 28 . 2. 1986, p . 1 . (*) OJ No L 113, 30. 4. 1986, p . 8 . ( «) OJ No L 310, 21 . 11 . 1985, p . 22. 0 OJ No L 93, 8 . 4. 1986, p . 8 . (*) OJ No L 98 , 12. 4. 1986, p . 1 . (&gt;) OJ No L 111 , 28 . 4. 1986, p . 1 . No L 114/86 Official Journal of the European Communities 1 . 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1986. For the Commission Frans ANDRIESSEN Vice-President 1 . 5. 86 Official Journal of the European Communities No L 114/87 ANNEX I PART 2 PIGMEAT Monetary compensatory amounts CCT heading No Positive Negative Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italyn France Greece DM/100 kg Fl/ 100 kg Dkr/100 kgI £/ 100 kg Bfrs/Lfrs/i 100 kg £ Irl/100 kg Lit/ 100 kg FF/100 kg Dr/ 100 kg 01.03 A II a) 2,83 3,19 1,431 2 771 1 848,0 01.03 A II b) 3,33 3,75 1,682 3 258 2 172,9 02.01 A III a) 1 4,33 4,88 2,187 4 237 2 825,6 02.01 A III a) 2 6,28 7,07 3,172 6 143 4 097,2 02.01 A III a) 3 4,85 5,46 2,450 4 745 3 164,7 02.01 A III a) 4 7,01 7,90 3,544 6 863 4 577,5 02.01 A III a) 5 3,77 4,24 1,903 3 686 2 458,3 ix 02.01 A III a) 6 aa)(') 7,01 7,90 3,544 6 863 4 577,5 ex 02.01 A III a) 6 aa)(2) 4,85 5,46 2,450 4 745 3 164,7 02.01 A III a) 6 bb) 4,85 5,46 2,450 4 745 3 164,7 02.05 A I 1,73 1,95 0,875 1 695 1 130,3 02.05 A II 1,90 2,15 0,962 1 864 1 243,3 02.05 B 1,04 1,17 0,525 1 017 678,2 02.06 B I a) 1 5,54 6,24 2,800 5 423 3 616,8 02.06 B I a) 2 6,06 6,83 3,062 5 931 3 955,9 02.06 B I a) 3 6,28 7,07 3,172 6 143 4 097,2 02.06 B I a) 4 4,85 5,46 2,450 4 745 3 164,7 02.06 B I a) 5 7,01 7,90 3,544 6 863 4 577,5 02.06 B I a) 6 3,77 4,24 1,903 3 686 2 458,3 ex 02.06 B I a) 7 aa) (') 7,01 7,90 3,544 6 863 4 577,5 ex 02.06 B I a) 7 aa) (2) 4,85 5,46 2,450 4 745 3 164,7 02.06 B I a) 7 bb) 4,85 5,46 2,450 4 745 3 164,7 02.06 B I b) 1 12,21 13,76 6,168 11 947 7 968,3 02.06 B I b) 2 9,61 10,83 4,856 9 405 6 272,9 02.06 B I b) 3 12,08 13,61 6,103 11 820 7 883,5 02.06 B I b) 4 6,28 7,07 3,172 6 143 4 097,2 ex 02.06 B I b) 5 aa)0 (3) 12,21 13,76 6,168 11 947 7 968,3 ex 02.06 B I b) 5 aa)00 6,28 7,07 3,172 6 143 4 097,2 02.06 B I b) 5 bb) (3) 6,28 7,07 3,172 6 143 4 097,2 16.01 A (4) 6,06 6,83 3,062 5 931 3 955,9 16.01 B I (4)0 (a) 10,17 11,46 5,140 9 956 6 640,2 16.01 B » 00 (a) 6,93 7,80 3,500 6 779 4 521,0 16.02 A II 5,63 6,34 2,844 5 508 3 673,3 16.02 B III a) 1 5,84 6,59 2,953 5 719 3 814,6 ex 16.02 B III a) 2 aa) 11 ( 6 ) 6,28 7,07 3,172 6 143 4 097,2 ex 16.02 B III a) 2 aa) 11 0 10,61 11,95 5,359 10 380 6 922,8 ex 16.02 B III a) 2 aa) 22 0 4,85 5,46 2,450 4 745 3 164,7 ex 16.02 B III a) 2 aa) 22 0 8,88 10,00 4,484 8 685 5 792,6 ex 16.02 B III a) 2 aa) 33 O O 4,85 5,46 2,450 4 745 3 164,7 ex 16.02 B III a) 2 aa) 33 0 0 5,84 6,59 2,953 5 719 3 814,6 16.02 B III a) 2 bb)0 4,85 5,46 2,450 4 745 3 164,7 16.02 B III a) 2 cc) 2,90 3,27 1,466 2 839 1 893,2 No L 114/88 Official Journal of the European Communities 1 . 5 . 86 (') Hams, fore-ends, shoulders or loins and parts thereof (exclu ­ ding the jowl, traded separately). (2) Other products, than those falling under footnote ('). (3) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensa ­ tory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these preparations. (*) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) No 171 /78 . The exporter or importer, at the time of the conclu ­ sion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions. I6) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. Q Other products than those falling under (^. (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 1 . 5. 86 Official Journal of the European Communities No L 114/89 PART 4 EGGS AND POULTRY Monetary compensatory amounts CCT heading No Positive Negative Germany DM Netherlands F1 Denmark Dkr United Kingdom £ Belgium/ Luxembourg Bfrs/Lfrs Ireland £ Irl Italy Lit France FF Greece Dr  100 pieces  01.05 A I 0,85 . 0,96 0,431 836 557,3 01.05 A II 0,40 0,45 0,204 395 263,2  100 kg  01.05 B I 1,58 1,78 0,799 1 548 1 032,8 01.05 B II 2,49 2,81 1,260 2 441 1 628,1 01.05 B III 2,25 2,53 1,136 2 200 1 467,3 01.05 B IV 1,68 1,90 0,851 1 648 1 098,9 01.05 B V 2,74 3,09 1,386 2 683 1 789,8 02.02 A I a) 1,99 2,24 1,004 1 945 1 297,4 02.02 A I b) 2,26 2,55 1,142 2 212 1 475,4 02.02 A I c) 2,46 2,78 1,244 2 410 1 607,5 02.02 A II a) 2,94 3,31 1,483 2 872 1 915,6 02.02 A II b) 3,56 4,02 1,800 3 487 2 325,8 02.02 A II c) 3,96 4,46 2,001 3 875 2 584,3 02.02 A III a) 3,21 3,62 1,623 3 143 2 096,2 02.02 A III b) 3,51 3,96 1,774 3 436 2 291,6 02.02 A IV a) 2,41 2,71 1,215 2 354 1 569,8 02.02 A IV b) 2,64 2,97 1,332 2 579 1 720,2 02.02 A V 3,92 4,41 1,979 3 833 2 556,8 02.02 B I a) 7,37 3,31 3,725 7 215 4 812,3 02.02 B I b) 5,05 5,69 2,552 4 943 3 296,6 02.02 B I c) 6,82 7,68 3,445 6 673 4 450,6 02.02 B II a) 1 2,71 3,05 1,369 2 651 1 768,2 02.02 B II a) 2 4,36 4,91 2,201 4 262 2 842,8 02.02 B II a) 3 3,86 4,35 1,951 3 779 2 520,7 02.02 B II a) 4 2,90 3,27 1,465 2 837 1 892,2 02.02 B II a) 5 4,31 4,86 2,177 4 217 2 812,5 02.02 B II b) 2,04 2,29 1,028 1 992 1 328,5 02.02 B II c) 1,41 1,59 0,712 1 379 919,7 02.02 B II d) 1 5,27 5,93 2,661 5 154 3 437,4 02.02 B II d) 2 3,85 4,34 1,944 3 766 2 511,7 02.02 B II d) 3 3,73 4,20 1,884 3 650 2 434,3 02.02 B II e) 1 5,09 5,74 2,572 4 982 3 322,8 02.02 B II e) 2 aa) 1,80 2,03 0,911 1 765 1 177,3 02.02 B II e) 2 bb) 3,25 3,66 1,641 3 177 2 119,2 02.02 B II e) 3 3,50 3,95 1,770 3 429 2 286,8 02.02 B II f) 4,95 5,58 2,502 4 846 3 232,2 02.02 B II g) 6,26 7,06 3,164 6 129 4 087,7 No L 114/90 Official Journal of the European Communities 1 . 5 . 86 CCT heading No Positive Negative Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM F1 Dkr \ £ Bfrs/Lfrs £ Irl Lit FF Dr I 100 kg  II 02.02 C 1,41 1,59 0,712 1 379 919,7 02.05 C 3,13 3,53 1,582  100 pieces  3 064 2 043,9 04.05 A I a) 1 0,61 0,68 0,307 594 396,1 04.05 A I a) 2 0,25 0,28 0,127  100 kg  247 164,5 04.05 A I b) 2,64 2,97 1,332 2 580 1 720,9 04.05 B I a) 1 11,92 . 13,43 6,021 11 662 7 778,3 04.05 B I a) 2 3,06 3,45 1,545 \ 2 993 1 996,2 04.05 B I b) 1 5,38 6,06 2,718 5 264 3 510,6 04.05 B I b) 2 5,75 6,48 2,904 5 625 3 751,5 04.05 B I b) 3 12,34 13,90 6,235 12 075 8 053,6 35.02 A II a) 1 10,70 12,06 5,409 10 475 6 986,7 35.02 A II a) 2 1,45 1,63 0,733 1 419 946,5 1 . 5 . 86 Official Journal of the European Communities No L 114/91 ANNEX II Monetary coefficients Products Member States Germany Nether ­ lands United Kingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,982 0,982 1,107 \ 1,065 1,063 1,418 1,015  Milk and milk products 0,971 0,971 1,107   1,065 1,047 1,418 1,015I  Pigmeat 0,982 0,982 1,107   1,065 1,047 1,418 1,015  Sugar 0,982 0,982 1,107   1,065 1,063 1,418 1,015\  Cereals 0,976 0,976 1,107   1,065 1,063 1,418 1,015  Eggs and poultry and albumins 0,982 0,982 1,107   1,065 1,063 1,418 1,015  Wine -l-l-lI 1,030 1,012 1,383  II  Processed products (Regulation (EEC) No 3033/80): I I  to be applied to charges 0,982 0,982 1,107   1,065 1,063 1,418 1,015  to be applied to refunds : \ || \||\Il  cereals 0,976 0,976 1,107   1,065 1,063 1,418 1,015 Il  milk 0,971 0,971 1,107   1,065 1,047 1,418 1,015  sugar 0,982 0,982 1,107   1,065 1,063 1,418 1,015